Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending and examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/19/2016. It is noted, however, that applicant has not filed a certified copy of the Chinese Patent Application No. 201611174912.6 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slider must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 6 does not include any reference signs. However, [0020] of the instant Specification states that Fig. 6 is a schematic structural diagram of a mounting plate. As such, the mounting plate of Fig. 6 should be labeled as 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [0007] of the instant Specification recites, "include angle". It appears that the above should be changed to "included angle" to be grammatically correct, and a term that is known in the art.
	[0008] and [0024] of the instant Specification contain similar issues related to the use of the term “included angle”, and are similarly objected to.
	[0010] of the instant Specification recites, “such the structure”, which is grammatically incorrect. It appears that the above should be corrected to “such a structure” to be grammatically correct.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
	Regarding claim 1, the preamble recites in part, “for biochemical analyzer”, which is grammatically incorrect. It appears that the above needs to be corrected to “for a biochemical analyzer” to be grammatically correct.
	Claims 2-9 contain similar issues related to the use of the term “for biochemical analyzer”, and are similarly objected to.
	Claim 2, Ln. 2 recites, “an include angle”, which is grammatically incorrect. It appears that this term needs to be corrected to “an included angle” to be grammatically correct, as well as a term that is known in the art.
	Claim 3, Ln. 3 recites, “the base plate (7) ;”. However, there should not be a space between the reference sign (7) and the semicolon. It appears that the above needs to be corrected to “the base plate (7);”.
	Claim 3, Ln. 4 recites, “the base plate (7). The rotating wheel (6) is”. Therefore, claim 3 includes a period in the middle of the claim, which is improper. See MPEP 608.01(m). It appears that the above needs to be corrected to “the base plate (7); the rotating wheel (6) is”.
	Claim 8, Ln. 2 recites, “a support (19) ;”. However, there should not be a space between the reference sign (19) and the semicolon. It appears that the above needs to be corrected to “a support (19);”.
	Claim 9, Ln. 4 recites, “an interrupt slot (20.1) ;”. However, there should not be a space between the reference sign (20.1) and the semicolon. It appears that the above needs to be corrected to “an interrupt slot (20.1);”.
	Claim 9, Ln. 6 recites, “the interrupt slot (20.1) .” However, there should not be a space between the reference sign (20.1) and the period. It appears that the above needs to be corrected to “the interrupt slot (20.1).”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the base plate (7)" in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 9 has been examined as depending on claim 3 to provide sufficient antecedent basis for “the base plate (7)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Translation of CN Pub. No. 201681076; hereinafter Wang) in view of Sakamoto (US Pub. No. 2019/0018032).

Regarding claim 1, Wang discloses a sample feeding propulsion mechanism for a biochemical analyzer (Abstract, [0006]). The sample feeding propulsion mechanism comprises: 
	a horizontal guide rail (2) ([0019], see Fig. 2 at linear guide rail 6). A motor (3) ([0017], see Fig. 1 at motor 2). It further comprises a propulsive guide plate (4) ([0017], [0019], see Fig. 1 at push plate 7, which acts as a propulsive guide plate and is moved along linear guide rail 6), a thrust roller (5) ([0017], see Fig. 1 at upper bearing support shaft 5) and a rotating wheel (6) ([0017], [0019], see Figs. 1, 2 at cam 3 that supports upper bearing support shaft 5). The propulsive guide plate (4) is in sliding fit on the horizontal guide rail (2) ([0017], [0019], see Fig. 1 at push plate 7, which acts as a propulsive guide plate and is moved along linear guide rail 6). The rotating wheel 6 is mounted on an output shaft of the motor (3) ([0006], the cam is fixed to the motor shaft). The thrust roller (5) is eccentrically mounted on one side of the rotating wheel (6) ([0017], [0019], see Figs. 1, 2 at cam 3 that supports upper bearing support shaft 5). The propulsive guide plate (4) is provided with a guide groove (4.1) forming an included angle with the horizontal guide rail (2) in their length directions ([0017], [0019], see Figs. 1, 2 at guide groove in push plate 7, which is perpendicular to linear guide rail 6). The thrust roller (5) is in rolling fit in the guide groove (4.1) (see Fig. 1 at upper bearing support shaft 5 that is in rolling fit in the guide groove of push plate 7).
	Wang fails to explicitly disclose a push plate (1) that is joined to the propulsive guide plate (4).
Sakamoto is in the analogous field of sample rack conveying apparatuses (Sakamoto [0001]). Sakamoto teaches a push plate that is joined to a propulsive guide plate (Sakamoto; [0008], [0119], [0128], see Fig. 8 at pusher plate 106 (i.e. the pusher plate) joined to moving member 103 (i.e. the propulsive guide plate), which moves along guide 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the propulsive guide plate in the sample feeding propulsion mechanism of Wang to include a push plate that is joined to the propulsive guide plate as in Sakamoto, as Sakamoto teaches that a pusher plate joined to a propulsive guide plate will allow for the pusher plate to push the sample rack while the propulsive guide plate travels along a guide (Sakamoto; [0008], [0119], [0128], [0162], see Figs. 7, 8), thereby moving the rack along the direction of the guide.
	Note: The instant Claims contain a large amount of functional language (ex: “for a biochemical analyzer…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Wang discloses the sample feeding propulsion mechanism for a biochemical analyzer of claim 1. Modified Wang further discloses that an included angle of 90° is formed between the guide groove (4.1) and the horizontal guide rails (2) in their length directions ([0017], [0019], see Figs. 1, 2 at guide groove in push plate 7, which is perpendicular to linear guide rail 6).

Regarding claim 3, modified Wang discloses the sample feeding propulsion mechanism for a biochemical analyzer of claim 1. Modified Wang further discloses that the sample feeding propulsion mechanism further comprises a base plate (7) (Wang; [0017], see Fig. 1 at support plate 1). The horizontal guide rail (2) is mounted on the upper side of the base plate (7) (Wang; [0017], [0019], see Figs. 1, 2 at linear guide rail 6 on the upper side of the support plate 1). The motor (3) is mounted on the lower side of the base plate (7) (Wang; [0017], [0019], see Figs. 1, 2 at motor 2 on lower side of support plate 1). The rotating wheel (6) is arranged above the base plate (7) (Wang; [0017], [0019], see Figs. 1, 2 at cam 3 arranged above support plate 1). The output shaft of the motor (3) penetrates through the base plate (7) to be joined to the rotating wheel (6) (Wang; see Figs. 1, 2 at output shaft of motor 2 that penetrates through support plate 1 to be joined to cam 3).

Regarding 9, modified Wang discloses the sample feeding propulsion mechanism for a biochemical analyzer of claim 3. Modified Wang further discloses the base plate (7) (see Claim 3 above at Wang teaching the base plate in [0017], Fig. 1) and the push plate (1) (see Claim 1 above at Sakamoto teaching the push plate in [0008], [0119], [0128], see Fig. 8).
	Modified Wang fails to explicitly disclose that one end at the upper side of the base plate (7) is provided with a transmission-type optical interrupter (20), and on the transmission-type optical interrupter (20) is provided with an interrupt slot (20.1); the push plate (1) has a baffle (21), and the baffle (21) is used for penetrating through the interrupt slot (20.1) to block light rays in the interrupt slot (20.1).
	Sakamoto further teaches an upper side of a surface that supports a transmission-type optical interrupter provided with an interrupt slot (Sakamoto; [0122], see Fig. 6 at sensor 66a on surface 51a, which has a light-emitting portion, a light-receiving portion, and an interrupt slot therebetween), and a plate that has a baffle used to penetrate through the interrupt slot to block light rays in the interrupt slot (Sakamoto; [0122], see Fig. 6 at light-blocking strip 112 on base portion 101, which passes between light-emitting and light-receiving portions of sensor 66a to block light). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base plate and push plate in the sample feeding propulsion mechanism of modified Wang by providing an upper side of the base plate with a transmission-type optical interrupter provided with an interrupt slot, and providing the push plate with a baffle used for penetrating through the interrupt slot to block light rays in the interrupt slot as in Sakamoto, as Sakamoto teaches that a pusher that includes a plate provided with a baffle that passes through the slot of an optical sensor to block light can be used to detect the position of the pusher (Sakamoto [0122]).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Wang and Sakamoto teach a sample feed propulsion mechanism similar to that claimed. However, Wang and Sakamoto do not teach, either alone or in combination with the prior art of record, that the sample feeding propulsion mechanism also comprises a lifting structure that includes a lifting guide plate (9) at one side of the push plate (1); one side proximal the push plate (1) of the lifting guide plate (9) is provided with an annular lifting guide groove (10); one side of the push plate (1) is provided with a guide roller (11) in rolling fit in the lifting guide groove (10); the push plate (1) is joined to the propulsive guide plate (4) in a vertically movable manner.
Claims 5-8 would be allowable because they depend on claim 4.


Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rao et al. (US Pub. No. 2017/0067883; hereinafter Rao) teaches a reaction cuvette loading device that includes a bottom plate, a push rod, and a return track ([0007], see Figs. 1, 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798